                 IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF KANSAS

JAYHAWK 910VP, LLC,             )
                                )
                     Plaintiff, )
                                )             No. 18-1153-KGG
     v.                         )
                                )
WindAirWest, LLC,               )
                                )
                     Defendant. )
_______________________________)

                       MEMORANDUM OF DECISION

      On May 18, 2021, this matter came on for trial. Plaintiff appeared through

its attorney, Christopher McElgunn. Defendant appeared through its attorneys,

Scott Shillings and Krystle Dalke. The parties presented their evidence and rested.

The Court received and considered trial briefs before the trial, and received and

considered proposed findings of fact and conclusion of law after the trial. Being

fully advised in the premises, the Court makes the following Findings of Fact and

Conclusions of Law pursuant to Rule 52, Federal Rules of Civil Procedure.

                                 Findings of Fact

      WindAirWest, LLC (“WAW”) is a small commercial air charter company

based in California. WAW operates under a “Part 135 Certificate” from the

Federal Aviation Administration (“FAA”), which permits its charter business. The

principal owners of WAW are Spider Investments, Inc. (“Spider”) and Ceson FH,


                                          1
LLC (“Ceson”). Spider’s principal is Clifton Simonson (”Simonson”). Ceson’s

principal is Theodore Bentley (“Bentley”). Simonson is the manager of WAW.

      In 2015, WAW was operating a single airplane, an Astra business jet.

WAW became interested in acquiring a Cessna Citation business jet because it was

considered a better fit for the WAW charter business.

      Jayhawk 910VP, LLC (“Jayhawk”) was a Kansas Company formed for the

sole purpose of owning, refurbishing, and selling a used Cessna Citation X

Business Jet, known by its tail number N910VP (referred to here as “910VP”).

Jayhawk was managed by Robert Kiser (“Kiser”), who is also a principle in one of

Jayhawk’s owners, the company that makes “Winglets.” Winglets are the upturned

wingtips designed to improve the appearance and performance of airplanes. Kiser

hoped that refurbishing 910VP with Winglets would help demonstrate the use of

that product in the Citation X.

      In 2016, Jayhawk and WAW negotiated an agreement for WAW to lease

910VP with an option to buy. The “2016 Dry Lease” was executed in April of

2016. A “Dry Lease” is a term for the lease of an aircraft without services or crew.

The term of the lease ended on May 31, 2017, at which time WAW was required to

decide whether to exercise the option to buy. The lease provided that if WAW

elected not to exercise the option, an additional $250,000 charter fee was due.




                                         2
       Under the 2016 Dry Lease, WAW had the right and duty of operational

control of the aircraft. This was required under the Part 135 Certificate and

reflected the parties’ intent concerning the operations of the aircraft. The lease

required rental and other payments from WAW to Jayhawk. The lease placed the

risk of loss to the 910VP with WAW. The lease specifically provided that all

charter income would be retained by WAW.

       A separate Aircraft Services Agreement was entered into between the parties

which required and permitted WAW to provide all the necessary services to

910VP to support the charter operations.

       The Dry Lease agreement is a critical document required to satisfy WAW’s

obligations under the Part 135 Certificate. It establishes WAW’s “operational

control” of the aircraft. Operational control requires that all charter flights be

approved by WAW and requires three operational positions – chief pilot,

operations manager, and maintenance manager. The lease is so important that a

copy of it is required be in the aircraft and may be reviewed by the FAA inspector.1

       910VP was delivered to WAW under the lease agreement in April 2016.




1
 The comments made in this Order about the FAA requirements are not findings of law
by the court but are based on factual testimony at trial reflecting the understanding of the
parties. The Court makes no finding whether any agreement or practice of the parties
complied with FAA rules and regulations.
                                             3
In June 2016, before actual charter operations began, 910VP was hangered at the

facilities of Castle & Cooke Aviation Services, Inc. (“Castle & Cooke”), a fixed-

base operator in Van Nuys, California, undergoing final inspections. 910VP was

seriously damaged when it rolled into another aircraft (the “Castle & Cooke

incident”). Eventually, 910VP was sent to the Cessna factory in Wichita, Kansas

for repairs. Those repairs were completed and the aircraft was returned to service

on December 22, 2016.

      In October 2016, WAW filed a lawsuit against Castle & Cooke in California

for damages arising out of the accident. WAW claimed damages for business

losses, as well as damage for repairs and the diminution of value of 910VP. In

December 2016, WAW and Castle & Cooke participated in a mediation which

resulted in a payment of $300,000 to WAW by Castle & Cooke’s insurer. This did

not resolve the lawsuit. Most of this recovery was paid by WAW to Jayhawk for

amounts due under the 2016 Dry Lease. One of the positions Castle & Cooke took

in the on-going lawsuit was that any claims for the diminution in value of 910VP

had to be brought by Jayhawk as the owner of the aircraft. Jayhawk, however, was

not yet a party to that lawsuit.

      WAW returned 910VP to service and conducted charter operations until the

end of the lease period in May 2017. At that time, WAW returned the aircraft to

Jayhawk and informed Jayhawk that it would not exercise the option to purchase.


                                         4
Although WAW expected and intended to exercise the option when the 2016 Dry

Lease was signed, in May of 2017, WAW felt that the value of the aircraft had

been reduced enough by the accident that the option price was no longer

appropriate. Jayhawk demanded payment of the $250,000 additional charter fee

under the agreement.

      The aftermath of the 2016 Dry Lease and the Castle & Cooke litigation left

both parties with problems. Jayhawk demanded that WAW pay the $250,000

additional charter fee due under the agreement. Jayhawk also believed it had a

substantial claim against WAW under the risk-of-loss provision in the 2016 Dry

Lease for the diminution in the value of 910VP caused by the accident. WAW was

also concerned about this potential claim. Jayhawk now had an aircraft it could not

use for charter flights because Jayhawk did not have a 135 Certificate, and

Jayhawk was obligated to make continued payments to service the secured loan on

the aircraft and incur other costs of upkeep. WAW needed Jayhawk to participate

in the lawsuit against Castle & Cooke in California so that Jayhawk could recover

its diminution loss there, rather than against WAW. Jayhawk was reluctant to

become involved in a lawsuit in California and considered bringing an action for

loss of value of the aircraft against WAW in Kansas.

      In June and July 2017, the parties entered into discussions in an attempt to

reach an agreement to address these problems. Jayhawk rejected a proposal that


                                         5
WAW purchase 910VP at a reduced price and WAW rejected a proposal to extend

the lease. On June 8, 2017, WAW issued a proposed “Letter of Intent,” which

represented a proposal from WAW. The letter proposed that (1) Kiser acquire an

unspecified majority interest in WAW, (2) WAW pay one-half ($125,000) of the

additional charter fee, (3) the parties would negotiate and execute an acceptable

LLC Membership Purchase Agreement and an amended Operating Agreement for

the WAW LLC, (4) the agreement would apportion some WAW assets to Spider

and Ceson, including the Astra aircraft and the Castle & Cooke lawsuit claim

(except the diminution in value claim), and (5) Jayhawk would work cooperatively

to intervene in and resolve the diminution of value claim in the California case.

      The letter contemplated that as the new majority owner of WAW, Kiser

would operate and manage the charter operation, that 910VP would remain on

WAW’s 135 Certificate while the parties negotiated the agreement, and that the

parties would enter into a managed operation agreement for use during

negotiations. The proposal provided that the cost of operations and the revenue

would belong to Kiser. This proposal would resolve the risk of loss claim under

the previous agreement and the remaining additional charter fee claim. There were

other details in the Letter of Intent. However, a final Letter of Intent was never

agreed or executed. The parties continued negotiations outside the Letter of Intent.




                                          6
      On July 11, 2017, WAW paid Jayhawk $125,000 (one-half of the additional

charter fee).

      On July 14, 2017, the parties completed and executed a Common Interest

Agreement which was effective May 1, 2017. This agreement provided for

litigation cooperation between the parties in the California litigation against Castle

& Cooke and recognized that Jayhawk intended to intervene in that action. The

agreement also stated a purpose to “cooperate with each other” with respect to the

“negotiation and potential agreement for the sale of all or part of the membership

interests in WindAirWest to Jayhawk or its principals.” Beyond this recitation of

purpose, however, this agreement contains no promises about the negotiation or

transfer of interests in WAW.

      On August 21, 2017, Kiser (Jayhawk) and Simonson (WAW) met in

California during final inspection of 910VP and pilot test flights, preliminary to

placing 910VP back in service. They orally agreed that the revenue from charter

flights under the 2017 Dry Lease would belong to Jayhawk.2

      The parties entered into the 2017 Dry Lease purportedly leasing 910VP from

Jayhawk to WAW. This document was a heavily edited and redacted version of


2
  This is based on Kiser’s testimony. Kiser was cross-examined concerning an
interrogatory answer in which he stated that the written agreements were the only
agreements reached to impeach this testimony. Simonson, who did testify and was
present throughout the trial, did not offer testimony that Kiser’s account was untrue. The
Court finds this account credible and that this conversation occurred.
                                            7
the form used for the 2016 Dry Lease. The rent portion of the agreement, like the

2016 version, referenced an attachment which had the amount redacted. There was

no rent required under this agreement. The paragraph from the 2016 Lease which

specified who was entitled to charter revenue was completely removed. The

agreement makes no effort to address that issue. It was a lease agreement to lease

910VP from Jayhawk to WAW but provided for no rent from WAW to Jayhawk

and no obligations of WAW beyond having “operational control” of the aircraft,

which is required under the 135 Certificate.

      This agreement had an effective date of August 14, 2017. This agreement

was signed by Kiser on behalf of Jayhawk and delivered to WAW on August 29,

2017. The purpose of this agreement was to satisfy the FAA that the charter

business was under the operational control of WAW.

      The 2017 Dry Lease had a twelve-month term but could be terminated by

Jayhawk at any time. It also included an integration clause which recited that the

agreement was the entire agreement on the “subject matter,” superseded all

previous agreement(s), and prohibited amendment or modification except in

writing.

      Also on August 29, 2017, but dated August 22, the parties completed Side

Letter Agreement Number 1. Side Letter Agreement Number 2 followed on




                                         8
September 14, 2017. These agreements were intended to clarify that the costs,

expenses, and liabilities for operating 910VP were Jayhawk’s.

      Side letter 1 recognized that the 2017 Dry Lease was for the purpose of

placing 910VP on WAW’s 135 Certificate and agreed that the aircraft would

remain in the “custody and control” of Jayhawk until the majority ownership of

WAW was transferred. Side letter 2 included an agreement that the parties “shall

continue to work in good faith to timely conclude the transfer or majority

ownership of WindAirWest, LLC to Jayhawk Aviation, LLC.”

      The first charter flight under the 2017 Dry Lease occurred on August 25,

2017. These operations were run almost entirely from Wichita by Kiser in the

name of WAW. Bell, the WAW employee who worked with brokers to charter

flights, worked directly for Kiser. The three FAA-required officers – WAW’s

chief pilot, operations manager, and maintenance manager – performed duties

required under the 135 Certificate, including approving flights. Otherwise, Kiser

ran the charter operations.

      WAW and Jayhawk agreed that Kiser would open a bank account in the

name of WAW at a bank in Wichita. Kiser and Simonson were signatories on the

account, but Simonson never accessed the account or reviewed bank statements.

Revenue from operations were deposited into the account and the expenses of

operations were paid out of the account. Funds totaling $300,000 were paid out of


                                         9
the account to Jayhawk or to its lender on the bank loan for 910VP. In the bank

and company accounts these were designated as “rent” payment on the aircraft.

Kiser ran charter operations under the WAW name from August 25, 2017, until

February 26, 2018, when Kiser terminated the 2017 Dry Lease agreement. Kiser

then demanded payment of the remaining additional charter payment in the amount

of $125,000.

      During the fall of 2017, negotiations for the transfer of interest of WAW

continued. Several details were negotiated, and Jayhawk required the production

of financial documents. Around November 22, 2017, the parties’ attorneys took a

pause in their work to allow time for Simonson and Kiser to meet in an attempt to

work out remaining issues. This meeting never took place. Some of the required

“due diligence” documents were never produced, although other major issues had

been at least preliminarily resolved. However, both parties understood that no

final agreement for the transfer of WAW interest to Jayhawk or Kiser was ever

reached.

      In the meantime, Kiser was running the charter operations of WAW in what

this Court can only describe as a “test drive.” Financially the operations were

producing revenue largely in step with projections made by WAW’s Bell and

shared with Kiser the previous summer. However, the practical problems with

running the charter were a challenge for Kiser. He had trouble getting along with


                                         10
WAW’s Chief Pilot, who was a critical player in overseeing the operations under

the 135 Certificate. He had problems with other pilots, who quit or were fired. In

fact, the cancellation of the lease in February was the same day the last pilot

resigned. Whatever the exact cause, it is clear that the experience of running

WAW’s charter operation was not what Kiser had hoped and in February he

cancelled the 2017 Dry Lease to end the operation. Although Kiser did not

expressly terminate negotiations for the purchase of the WAW interest, the renewal

of his demand for the remaining additional charter fee made it clear that those

negotiations had ended.

       During the operation of the charter under the Dry Lease, Jayhawk failed to

pay three vendor claims. One was for an unexpected repair bill in February of

2018, part of which Kiser had placed on WAW’s account with the vendor. This

was later paid by Jayhawk, as was an outstanding bill from Textron. A charge of

$39,652.08 from a fuel vendor was later paid by WAW to avoid threatened

litigation. A payment due to Chief Pilot Lentz for services was paid by Jayhawk

during the trial of this case.

       On May 30, 2018, Jayhawk settled its diminution claim against Castle &

Cooke for $450,000. As part of that settlement, Jayhawk agreed not to make that

claim against any additional parties, including WAW. Jayhawk eventually sold

910VP.


                                          11
      In November of 2018, WAW secured a jury verdict against Castle & Cooke

in the amount of $2,464,560 plus attorney fees. The verdict was appealed and the

verdict, but not the fees award, was affirmed. WAW has secured the use of

another aircraft and remains in the charter business.

      This Court is now left to untangle the Gordian knot of contracts, practices,

and partial deals the parties created to address the problems they perceived arising

out of the 2016 Dry Lease termination. Each parties’ actions were consistent with

their own interests and, for the most part, achieved their aims. They created a

fictional branch of WAW, based in Wichita and operated by Kiser for Jayhawk.

WAW allowed Jayhawk to operate as WAW. This allowed Kiser to operate the

aircraft under WAWs 135 Certificate and, for a time, generate some income to pay

Jayhawk’s bank loan. It also allowed Kiser to “test drive” WAW’s charter

business while he was negotiating the purchase of the interest in WAW.

      WAW was concerned about Jayhawk’s diminution claim. The 2017

arrangement involved Jayhawk in the California litigation, which ultimately

relieved WAW from exposure for the diminution claim. The 2017 Dry Lease and

the WAW bank account were intended by the parties to create the appearance to

the FAA that WAW was operating the charter business as required by regulations.

WAW may have done enough operationally during the charter operations to satisfy

regulatory requirements, but both the 2017 Dry Lease and the WAW-Wichita


                                         12
operation were intended to permit Kiser to conduct charter operations under

WAW’s Certificate.

      Both parties knew that there had not yet been a deal made for the transfer of

WAW interests to Kiser or Jayhawk. WAW saw a chance to escape the payment

of half of the additional charter fee due after cancelling the lease and it took that

chance. Both parties worked in good faith on details to complete that transaction,

but negotiations ceased in late November of 2020. By early the next year, Kiser

had decided that running the WAW charter business was not in his interest. He

made a business decision to get out.

      There is no evidence that Kiser intentionally misled WAW about his

intentions during the negotiations to “string them along.” Every indication is that

Kiser intended to work the deal out until his experiences in late 2017 and early

2018 soured him on the deal. Both parties are operated by sophisticated business

executives, and both understood, or should have, that because there was no deal

there might not be a deal.

      It is certainly not established that WAW would have been better off if the

deal had been consummated. It would have saved the last $125,000 fee, but 90%

of the company would now be owned by Kiser who demonstrated little aptitude for

managing the WAW charter business. WAW eventually received a substantial

judgment against Castle & Cooke and is now back in business. There is no


                                           13
evidence, even if Jayhawk’s failure to complete the deal was some sort of breach,

that WAW has suffered any net damages or loss.

                               Conclusions of Law

   1. The additional charter fee was due under the 2016 Dry Lease.

      The basis for the $125,000 dry lease debt is the 2016 Dry Lease. There is

no evidence, and no claim, that Jayhawk breached any of its duties under that

agreement. There is no argument that the additional fee did not become due after

WAW elected not to exercise the option under the contract. At least as of the

termination of that agreement, the fee was owing. WAW’s arguments for

avoidance of this liability are based on subsequent events.

   2. The 2016 Dry Lease was not amended by agreement to forgive the
      additional fee.

      WAW argues that the 2016 Dry Lease was modified concerning the

additional charged fee or that there was a new contract between the parties

excusing the payment of the fee. WAW’s theory is that a new agreement was

entered into between the parties in which the remaining fee would be forgiven in

exchange for an interest in WAW.

      The terms of a written contract can be modified by a subsequent agreement

between the parties. Saddlewood Downs. L.L.C. v. Holland Corp., 33. Kan. App.

2d 185, 99 P.3d 666, 646 (2004); Thoroughbred Assoc., L.L.C. v. Kansas City

Royalty Co., L.L.C., 58 Kan.App.2d 306, 317, 469 P.3d 666, 676 (2020) (citation
                                         14
omitted). WAW has the burden to prove the creation of a new contract. In

Kansas, a contract may be made in any manner sufficient to show agreement. It

may be oral, written, or implied from the conduct of the parties. Pattern

Instructions for Kansas, Civil 4th 124.03; see also Thoroughbred Assoc., 58

Kan.App.2d at 317, 469 P.3d at 676. The issue of whether a modification occurred

is a factual determination measured by an objective standard. Thoroughbred

Assoc., 58 Kan.App.2d at 317, 469 P.3d at 676, 678 (citing O’Neill v. Herrington,

49 Kan. App. 2d 896, Syl. ¶¶ 8, 317 P.3d 139 (2014)).

      There was no subsequent contract between WAW and Jayhawk modifying

the obligation to pay the additional charter fee. From June through November of

2017, the parties engaged in extensive, frequent, and detailed efforts to get to a

contract. During that time, however, both parties’ efforts stalled in the press of

other concerns. It is true that the parties combined to allow Jayhawk and Kiser to

operate a part of WAW as if they were the owners, and the wisdom of this decision

may now be in doubt. But the extensive effort put into negotiation of the new

contract, both before and after Kiser began managing charter operations, is good

evidence that no actual agreement was reached. Additionally, the provisions in the

Common Interest Agreement in July and the Second Side Letter Agreement

concerning the on-going negotiations evidence the lack of a completed agreement

between the parties.


                                          15
   3. Jayhawk did not breach its agreement to consummate the purchase of
      the WAW interest in good faith.

      WAW presented no evidence that Jayhawk (Kiser) failed to make good-faith

efforts to complete the contract for the purchase of the interest in WAW. Of

course, an “agreement to agree” is classically unenforceable. Phillips & Easton

Supply Co., Inc. v. Eleanor International, Inc., 212 Kan. 730, 734, 512 P.2d 379,

383 (1973) (citation omitted) (holding that an agreement to make a contract in the

future is not binding unless there is a meeting of the minds as to all the essential

terms and conditions and nothing essential remains dependent on future

negotiations).

      In this case, there is no evidence that Kiser was sandbagging or stringing

WAW along so he could use their Certificate to operation 910VP as a charter.

Jayhawk and WAW appear to have been equally active in negotiating the

exchange. Final terms simply were never set. Id. Additional issues appear to have

intervened when Kiser learned the realities of running the business. Changing his

mind based on these developing business considerations, however, does not

constitute bad faith. Cf. U.S. ex rel. Quality Trust, Inc. v. Cajun Contractors,

Inc., 2008 WL 410121, *6 (D. Kan. Feb. 13, 2008) (citing Lewis v. Gilbert, 14

Kan.App.2d 201, 203, 785 P.2d 1367 (1990) (holding that a party ultimately

changing his or her mind about terms of a settlement agreement does not constitute

fraud or bad faith)).
                                          16
       Even if Jayhawk breached an agreement to complete the purchase, or the

agreement to proceed in good faith, there is no evidence that WAW suffered any

damages as a result of such a breach. Damages resulting from the breach are a

necessary element of any breach of contract claim.3 Stechschulte v. Jennings, 297

Kan. 2, 23, 298 P.3d 1083 (2013).

       Certainly if the deal that was developing had been completed, WAW would

not owe Jayhawk the remaining additional charter fee. But Kiser or Jayhawk

would now own 90% of WAW. WAW is not requesting the court specifically

enforce any agreement. It remains unclear which assets and liabilities would have

changed hands in the event of a final agreement. Further, it is certainly unknown

what the present net financial affect would have been on WAW, which now, after

receiving a substantial judgment against Castle & Cooke remains a viable charter

business.

    4. Jayhawk did not commit any actions which estop it from collecting the
       remaining additional charter fee.

       The parties’ agreement for the operation of the charter operation during the

period of the 2017 Dry Lease was that Jayhawk would pay the expenses and retain



3
  “The elements of a breach of contract claim are: (1) the existence of a contract between
the parties; (2) sufficient consideration to support the contract; (3) the plaintiff's
performance or willingness to perform in compliance with the contract; (4) the
defendant's breach of the contract; and (5) damages to the plaintiff caused by the breach.”
Stechschulte, 297 Kan. at 23.
                                            17
the revenue from charter operations. There was no written agreement between the

parties concerning how their quasi-notional “WAW-East” operation would be run

beyond some cryptic promises in the Side Letter Agreements providing that

Jayhawk would pay expenses on the aircraft. The 2017 Dry Lease is completely

silent on anything relevant to this operation except to document the “operational

control” of the aircraft to satisfy the FAA. There is nothing in that agreement

about the charter operations. The provision concerning which party is entitled to

revenue is completely excised. Although the contract has an integration clause, it

is clear that the agreement concerning this trial operation of the charter by Jayhawk

is outside of the subject of the 2017 Dry Lease and, therefore, not within the

integration clause.

      There is ample parole evidence concerning this arrangement. Jayhawk

(Kiser) was allowed and authorized to act as WAW in running the charter, as

evidenced by the charter operation, the bank account in WAWs name, and the

payment of expenses out of that account. Simons and Kiser agreed orally that

Jayhawk would retain the revenues from the operations. There was no effort by

WAW to monitor or access the revenue from those operations. In the Castle &

Cooke litigation, WAW took the position that WAW was obligated to pay $40,000

monthly lease payments to Jayhawk. (Plaintiff’s Exh. 143, at pp. 17-22, 45.)

Because Jayhawk was entitled to the revenue from operations, it is irrelevant that


                                         18
payments taken out of the Kansas WAW account from revenues were designated

as “rent.”

   5. Jayhawk breached its agreement under the 2017 Side Letter agreements
      by failing to pay expenses incurred during charter operations. The
      breaches have been cured except for $39,652.08 paid by WAW.

      Jayhawk was obligated under the side agreements to pay expenses during

operations under the 2017 Dry Lease. This obligation was breached three times,

with one obligation remaining unsatisfied at the end of the trial. That claim for

$39,652.08 is uncontested factually and legally by Jayhawk. (See Doc. 116, at 27.)

WAW is entitled to a judgment and offset for that breach.

                                    Conclusion

      Jayhawk is entitled to judgment in the amount of $125,000 against WAW

for non-payment of the additional charter fee. WAW is entitled to judgment

against Jayhawk for failing to pay charter expenses in the amount of $39.652.08.

With the offset, this results in a net judgment to Jayhawk against WAW in the

amount of $85,347.92.

      Final judgment requires the Court’s ruling the parties’ claims for attorney’s

fees under the agreements. The parties are ordered to file simultaneous

memoranda on or before August 20, 2021, addressing whether fees are due either

party in light of the above rulings. Responses may be filed by September 3, 2021.




                                         19
No Replies shall be filed without leave of Court. The actual dollar amount of the

fees requested shall not be addressed in these memoranda.

      IT IS SO ORDERED.

      Dated this 14th day of July, 2021.
                                            S/ KENNETH G. GALE
                                            KENNETH G. GALE
                                            United States Magistrate Judge




                                           20
